Title: From George Washington to James and Horace Hooker, 26 June 1779
From: Washington, George
To: Hooker, James,Hooker, Horace


        
          Gentlemen
          Head Qrs New Windsor June 26 1779
        
        The distress of the Army for Rum and the impracticability, or at least the difficulty, of procuring a Supply in any reasonable time, has induced me to consent that a quantity shall be drawn from the Hospital Stores, where I have been informed there is much more than can be wanted for the sick. I have therefore to desire that you will deliver to Colo. Wadsworth Commissary General, or to his order All the Rum you have in the public Stores under your care, except thirty Hogsheads, which I should hope, would be more than fully sufficient to answer every Hospital purpose. I am Genn &c.
        
          Go: Washington
        
      